TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 6, 2016



                                     NO. 03-15-00692-CV


                                David Z. Hernandez, Appellant

                                                v.

                               Elm Ridge Apartments, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMERTON AND BOURLAND
      DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on October 8, 2015. The parties

have filed an agreed joint motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall pay the costs of court incurred by that party, both in this

Court and the Court below.